Shaw, C. J.
By Rev. Sts. c. 46, § 15, reenacting, in this respect, St. 1821, c. 94, § 3, it is provided, that the town of a pauper’s settlement shall be liable to the town affording support, at the rate of one dollar per week only, although the actual cost may be much more, provided the town of his settlement “ shall cause him to be removed within thirty days from the time of receiving notice that such support has been furnished.” It has been held that this proviso is a strict condition, without an exact compliance with which, the town of the pauper’s settlement is liable, to the town furnishing relief, for the actual expenses. Ware v. Wilbraham, 4 Pick. 45. Seekonk v. Attleborough, 7 Pick. 155.
In the former case, whilst the town of the pauper’s settlement were preparing to remove her, she herself removed to another town; and the condition was held not to be complied with. In the latter, the pauper was too ill to be removed, but the town of his settlement provided by contract for his relief, at their expense, in the town where he was. This was held not to be a compliance with the condition, or a legal substitute. And in both cases the town of the settlement was charged with the actual expenses.
The court are of opinion that the death of the pauper before removal, by which a removal of the pauper, within the meaning of the law, is prevented, is within the same principle; and that preparation to remove the pauper, before his decease, or the removal of the dead body afterwards, is not a compliance with the condition.
The removal, contemplated by the Rev. Sts. c. 46, § 19, is the removal of a living person, and is a conclusive admission, by the town thus removing him, of his settlement in that town, and exempts the town from which he is removed from any costs ind expenses for his support there, or at any future rime, and from any trouble and expense in contesting the question of settlement. They therefore ought not to be deprived of an indemnity for the expenses actually incurred *200without an exact performance of a condition intended foi their benefit.

Judgment for the plaintiffs.